DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/25/2021 has been entered. 
Claims pending: 1, 3-9 and 11-20.
(i) Claims amended: 
(1) independent claims: 1 (method) and 9 (system).
(2) dependent claims: 3, 6, 8, 12, 14.
	(2i) Dependent claim canceled (previously): 2 and 10.
	(3i) Claim new: independent claim 20.
Summary of Response to Amendment& Argument
Applicant's arguments filed Jan. 25, 2021 have been fully considered and the results are as followed, see more detailed explanation at “Response to Argument” at the end.
(1) 112(a): maintained.
(2) 112 (b): none.
(3) 101 Rejection: none.
(4) 103 Rejections: applicant’s amendment necessitated new ground of rejection.
Claim Status
Claims 1, 3-9 and 11-20 are pending.  They comprising of 3 groups:
1) method1 : 1, 3-8, and 17-19,    
2) system1 : 9, 11-16, and 
3) method2 : 20 (method1 and steps [12]-[13])
All appear to have similar scope and will be rejected together.

As of January 25, 2021, independent method claim 1 is as followed:
1. (Currently Amended) A method of providing notification of a decedent's passing to a subset of a plurality of organizations one or more organizations to reduce an incidence of decedent identity theft and fraud comprising:
[1] providing a computing system operatively coupled to a communications network, the computing system comprising a processor, a non-transitory computer readable storage medium, and a display;
	[2] collecting by the computing system, on an ongoing basis, a particularized death notification requirement from the plurality of organizations, the particularized death notification requirement having a specification, established by each of the plurality of organizations, the specification specifying one or more of information pertaining to each of the decedent and an executor, a required legal document, a content, a format, and a transmission method, for a death notification for each of the plurality of organizations, the death notification informing the plurality of organizations of the decedent's passing according to the specification established by each of the plurality of organizations;
[3] storing the particularized death notification requirement in the non-transitory computer readable storage medium;
[4] receiving a decedent's identification data from an executor prior to a publication of the decedent's passing in a death master file published by the Social Security Administration (SSA);
[5] responsive to receiving the decedent's identification data, requesting a credit file for the decedent from a credit bureau;
[6] pulling the credit file comprising at least one account comprising one of: an open and a revolving transaction account for the decedent from the credit bureau via said communications network;
[7] identifying at least one credit file sourced organization corresponding to the at least one account from the credit file for the decedent;
via at least one matching rule, individual ones of the at least one credit file sourced organization with a respective one of the plurality of organizations, wherein the subset of the plurality of organizations comprises the matched respective ones of the plurality of organizations;	
	[9] creating the death notification by transforming the decedent's identification data and the particularized death notification requirement into the death notification for each of the one or more subset of the plurality of organizations to notify according to the specification for the death notification of each of the one or more subset of the plurality of organizations;
	[10] receiving a selection from the executor, the selection indicating [which of the one or more] selected ones of the subset of the plurality of organizations to notify of the decedent's passing from said credit file; and
	[11] transmitting the death notification, by the computing system, to the [one or more]  subset of the plurality of organizations according to the particularized death notification requirement specified for each of the selected [one or more] subset of the plurality of organizations before the decedent's passing is reported on the death master file to reduce the incidence of decedent identity theft and fraud.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 11-20 (all) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
[4] receiving a decedent's identification data from an executor prior to a publication of the decedent's passing in a death master file published by the Social Security Administration (SSA);
The Examiner references par. [0020] of the specification where the invention identifies the system provides notifications at the earliest time versus organizations waiting on the death master list to update their systems. The specification discloses where the executor or administrator to register a decedent’s death. The Examiner is interpreting the claimed invention that upon a death action is taken to notify organizations that the person prior to their death designated should be notified. The Examiner asserts it is well known in the technical field of managing an estate that executors and/or family members or other designated parties start to take actions early and do not wait to have to wait for a master death file to be published. Par. 005 recites to register someone’s death so as to push deceased notifications to all pertinent organizations at the earliest time. The language “published by the Social Security Administration (SSA); is not supported in the specification as originally filed and represented new matter being introduced into the claims. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1,3-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) In independent claims 1, 9, and 20, the “matching” step [8] is vague because it’s not clear where the source or location of “a respective one of the plurality of organizations”? It appears that the “plurality of organizations” is stored in the storage medium of step [3].  Insertion of a phrase such as “a respective one of the plurality of organizations stored in the non-transitory computer readable storage medium” is recommended.
“[8] matching, via at least one matching rule, individual ones of the at least one credit file sourced organization with a respective one of the plurality of organizations, wherein the subset of the plurality of organizations comprises the matched respective ones of the plurality of organizations;”	
(2) Independent claims 1, 9 and 20 recite the limitation "the subset of the plurality of organization of organizations comprises the matched respective ones…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  This is the first time “a subset of the plurality of organization of organizations comprises the matched respective ones…” is created, so the usage of the term “a subset …comprises the matched respective ones” is appropriate even though there is a citation of “a subset of a plurality of organizations” in the preamble because the “a subset of plurality of organizations” in the preamble is for the purpose of “providing notification of a decedent’s passing” which could be different from the subset in step [8] which is for “matching”.   
(3) In independent claims 1, 9, and 20, the relationship of steps [9]-[10] is vague, because the result of step [10] is “executor’s selected ones of the subset of the plurality of organizations”.  Therefore, the “death notification” in step [11], should be transmitted to the executor’s selected ones of the subset of the plurality of organizations” and not the “subset of the plurality of organizations” as currently claimed.
“[10] receiving a selection from the executor, the selection indicating [which of the one or more] selected ones of the subset of the plurality of organizations to notify of the decedent's passing from said credit file;
[11] transmitting the death notification, by the computing system, to the [one or more]  subset of the plurality of organizations according to the particularized death notification requirement specified for each of the selected [one or more] subset of the plurality of organizations before the decedent's passing is reported on the death master file to reduce the incidence of decedent identity theft and fraud.”
Response to Arguments
Applicant’s arguments filed on Jan. 25, 2021 have been fully considered and the results are as followed: 
I. 112 (a) Rejection:
	(1) With respect to the new matter of “on an ongoing bases” in step [2], the rejection is removed due to support in [0034 “…or at varying times in the process”].
(2) With respect to the new matter of “…prior to a publication of the decedent's passing in a death master file published by the Social Security Administration (SSA)”, the examiner has reviewed par. [0020] and reviewed applicant’s arguments but found no support for the underlined features.  
II. 112 (b) Rejection:
	Applicant’s arguments on page 11 are persuasive and the rejections have been withdrawn, however, new rejections are given due to claim amendments.  
III. 103 Rejection:
Applicant’s arguments on pages 11-15 are persuasive and the rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aiello U.S. PG Pub 20120047055, Post End of Life Management System and Method. Par. 0007 discloses where the invention evaluates the reported death to the death master file in order to verify that the person has died. Par. 0023 discloses where a family member, friend or associate communicates with the system to inform the system of the person passing.
No claims are allowed.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689